Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 1 of 47




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                     CASE NO.
  LOUIS VUITTON MALLETIER,
              Plaintiff,
  vs.

  99USD-LOUISVUITTON.TOP a/k/a LUXEII.COM a/k/a 2020BAGS.CLUB a/k/a
  2020BAGS.SHOP a/k/a 99STARBAG.CLUB a/k/a AAABAG.CLUB a/k/a
  ABAYASHOP.CLOUD a/k/a AETELUXURY.SHOP a/k/a ALL-HANDBAGS.CLUB
  a/k/a ALLZSHOP.SITE a/k/a AMERICAN-GIRL.STORE a/k/a ANLV.SHOP a/k/a
  ARTSYBAG.CLUB a/k/a ASMM.STORE a/k/a AUTHENTIC-LV.PW a/k/a
  AZBAGSHOP.XYZ a/k/a BAGBAGONE.XYZ a/k/a BAGBORROWORSTEAL.XYZ
  a/k/a BAGFACTORY.SITE a/k/a BAGJPSHOP.ONLINE a/k/a
  BAGLUXURYSHOP.XYZ a/k/a BAGONLINES.STORE a/k/a BAGPAYPAL.XYZ a/k/a
  BAGSALE.CLOUD a/k/a BAGSALE.STORE a/k/a BAGS-BOX.CLUB a/k/a BAGS-
  BOX.TOP a/k/a BAGSBUTIK.CLUB a/k/a BAGSHEAVEN.TOP a/k/a BAG-SHOP.ICU
  a/k/a BAG-SHOP.TOP a/k/a BAG-SHOP.XYZ a/k/a BAGSMALL.SITE a/k/a
  BAGSONLINESHOP.XYZ a/k/a BAGSONLINESHOPS.XYZ a/k/a BAGSSHOP.SITE
  a/k/a BAG-STORE.TOP a/k/a BALLY.CLOUD a/k/a BBCE.STORE a/k/a BBEJ.XYZ
  a/k/a BCCX.STORE a/k/a BEAUTYANDLUXURYSHOP.CLUB a/k/a BELK.TOP a/k/a
  BESTFAKETRADE.STORE a/k/a BESTLUXURYPURSE.CLUB a/k/a
  BESTSSHOP.ONLINE a/k/a BEVEL.CLOUD a/k/a BIFFI.STORE a/k/a BINLVE.XYZ
  a/k/a BONIA.CLUB a/k/a BOSO.STORE a/k/a BRORA.XYZ a/k/a BUY1818.CLUB a/k/a
  BUYBAG.CLUB a/k/a BUYBAGSSALE.SHOP a/k/a BUYINASHOP.XYZ a/k/a
  BUYLUXURYKEYWEST.TOP a/k/a BUY-LV.ICU a/k/a BUYLV-IN-USA.SITE a/k/a
  BUYMYLUXURYHOME.CLOUD a/k/a CAPUCINES.XYZ a/k/a CCDA.STORE a/k/a
  CHAINBAGS.STORE a/k/a CHEAPBAGS.STORE a/k/a CHEAPBAGSHOP.ICU a/k/a
  CHEAPLOUISVUITTONHANDBAG.ICU a/k/a
  CHEAPLOUISVUITTONHANDBAG.XYZ a/k/a CHEPESHOP.CLOUD a/k/a
  CHICLVBAGS.CLOUD a/k/a CHRISTMASBAG.XYZ a/k/a
  CHRISTMASGIFT.CLOUD a/k/a CHRISTMASGIFT.TECH a/k/a
  CHRISTMASGIFTSHOP.XYZ a/k/a CHRISTMASHANDBAG.CLOUD a/k/a
  CHRISTMASPURSES.CLUB a/k/a CHRISTMASSALE.TOP a/k/a CKITTY.CLUB a/k/a
  COOLEBAG.CLUB a/k/a COPY-BAG.SHOP a/k/a DDAZ.XYZ a/k/a DDGQ.XYZ a/k/a
  DEALV.SITE a/k/a DEDS.ONLINE a/k/a DENTS.TOP a/k/a DESIGNERFORUSA.SITE
  a/k/a DISCOUNT-BAG.STORE a/k/a DISCOUNTBAGS.SITE a/k/a DJJB.XYZ a/k/a
  DKNY.CLUB a/k/a DLVE.XYZ a/k/a DSSV.TOP a/k/a E8BAGS.SITE a/k/a
  ECHT.STORE a/k/a EDILV.CLOUD a/k/a EFFT.XYZ a/k/a ELLESHOP.ICU a/k/a
  ELLV.SHOP a/k/a ELUXURY.TOP a/k/a ELVINK.CLUB a/k/a ESSY.XYZ a/k/a
  FABAG.SHOP a/k/a FAKEBAGSSHOME.TOP a/k/a FLOS.ONLINE a/k/a FLVS.TOP
  a/k/a FOREO.SITE a/k/a FUNX.STORE a/k/a FWWB.XYZ a/k/a GLUXURY.SHOP a/k/a
  GOBAGS.SHOP a/k/a GOODBAGS.XYZ a/k/a GOOGESHOP.ONLINE a/k/a
  GOOP.CLOUD a/k/a HANDBAGCLINIC.XYZ a/k/a HOLBOXLUXURYHOMES.CLUB
  a/k/a HOMEGATELUXURYESTATES.ONLINE a/k/a HOMETOLUXURY.XYZ a/k/a
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 2 of 47




  HOTHANDBAG.STORE a/k/a ICCD.XYZ a/k/a IIGS.XYZ a/k/a IIIS.STORE a/k/a
  INSTYLE.ICU a/k/a IWOOT.STORE a/k/a JACOBSLUXURYMARKETING.XYZ a/k/a
  JBBC.XYZ a/k/a JEES.ICU a/k/a JOIE.CLOUD a/k/a JULEP.SITE a/k/a
  JURELUXURYHANDBAGS.ONLINE a/k/a KEBE.ICU a/k/a KELVB.SHOP a/k/a
  KIMONO.ICU a/k/a KLVM.STORE a/k/a KLVOS.CLUB a/k/a KORAL.CLUB a/k/a
  KUSMI.SHOP a/k/a KXLV.SHOP a/k/a LEATHERBAGS.TOP a/k/a LENOX.STORE
  a/k/a LIFELUXURYSTORE.TOP a/k/a LILVE.CLUB a/k/a
  LINHLINHSHOPLUXURY.CLOUD a/k/a LKLY.XYZ a/k/a LN-CC.XYZ a/k/a
  LORAC.TOP a/k/a LOUIS2SHOP.ICU a/k/a LOUIS2SHOP.XYZ a/k/a
  LOUISBAG.STORE a/k/a LOUIS-BAG-CHEAP.ICU a/k/a LOUISLIFE.SHOP a/k/a
  LOUISV-HANDBAG.STORE a/k/a LOUIS-VUITON-BAGS.CLUB a/k/a LOUIS-
  VUITTON.XYZ a/k/a LOUIS-VUITTON-50-OFF.CLUB a/k/a LOUISVUITTON-
  99USD.STORE a/k/a LOUISVUITTONBAG.XYZ a/k/a
  LOUISVUITTONBAGOUTLET.ICU a/k/a LOUISVUITTONBARATAS.XYZ a/k/a
  LOUIS-VUITTON-COUPON.XYZ a/k/a LOUIS-VUITTONFACTORY.XYZ a/k/a
  LOUISVUITTONHOTSALE.SHOP a/k/a LOUISVUITTONOUTLET.ONLINE a/k/a
  LOUISVUITTONOUTLETCHEAPS.XYZ a/k/a
  LOUISVUITTONOUTLETSTORESALE.CLUB a/k/a LOUIS-VUITTON-PRICE.TOP
  a/k/a LOUISVUITTONSALE.XYZ a/k/a LOUISVUITTONSALESTORE.XYZ a/k/a
  LOUISVUITTONSBORSEPREZZI.CLUB a/k/a LOUISVUITTONSHOP.TOP a/k/a
  LOUISVUITTONS-SPEEDY.TOP a/k/a LOUISVUITTONSSUISSE.ONLINE a/k/a
  LOUISVUITTONSTORE.ICU a/k/a LOUIS-VUITTON-STORE.ICU a/k/a
  LOUISVUITTONSZUIRICH.TOP a/k/a LOUISVUITTONTRADE.ONLINE a/k/a
  LOUIS-VUITTON-WOMEN.SHOP a/k/a LOVEBAG777.ONLINE a/k/a LOVE-
  LOUISVUITTON.TOP a/k/a LOVELUXEALL.XYZ a/k/a
  LOVETHATLUXURYBAG.ONLINE a/k/a LOVETHATLUXURYBAG.TOP a/k/a
  LUXEDH.XYZ a/k/a LUXURYBAG.CLOUD a/k/a LUXURYBAG.CLUB a/k/a
  LUXURYBAG.TECH a/k/a LUXURYBAGJEWELRY.TOP a/k/a
  LUXURYBAGOUTLETS.XYZ a/k/a LUXURYBAGSHOP.XYZ a/k/a
  LUXURYBAGUS.TOP a/k/a LUXURYBRANDSHOP.XYZ a/k/a
  LUXURYCARSSALES.SHOP a/k/a LUXURYFRAGRANCESHOP.CLUB a/k/a
  LUXURYFRAGRANCESHOP.XYZ a/k/a LUXURYGARAGESALE.XYZ a/k/a
  LUXURYGIFT.TOP a/k/a LUXURYHANDBAGSONLINES.STORE a/k/a LUXURY-
  HOME.XYZ a/k/a LUXURYINTERIORSALES.ONLINE a/k/a
  LUXURYKITCHENSALES.SITE a/k/a LUXURYMALLORCAHOMES.XYZ a/k/a
  LUXURYOUTLETONLINE.SHOP a/k/a LUXURYSALEHUB.XYZ a/k/a
  LUXURYSHOPHK.TOP a/k/a LUXURY-SHOPS.ONLINE a/k/a LUXURY-SHOPS.XYZ
  a/k/a LUXURYSHOPUSA.ICU a/k/a LUXURYSTORE.ICU a/k/a LUXURY-
  STYLE.CLUB a/k/a LUXURY-STYLE.TOP a/k/a LUXURYTECHSALES.SHOP a/k/a
  LUXURYTOPSALES.ONLINE a/k/a LUXURYVALLEY.SITE a/k/a
  LUXURYVANFORSALE.STORE a/k/a LUXURYWATCHESSHOP.XYZ a/k/a
  LUZZOLUXURYSTORE.TOP a/k/a LV2020.SHOP a/k/a LV2021.STORE a/k/a
  LVAD.XYZ a/k/a LVANLV.STORE a/k/a LVBAG.SHOP a/k/a LVBAGS.CLUB a/k/a
  LV-BAGS-BUY-ONLINE.ICU a/k/a LVBAGS-STORE.ONLINE a/k/a
  LVBAGSTORE.XYZ a/k/a LV-BAGS-US.SHOP a/k/a LVCHEAPTREND.SITE a/k/a
  LVCHIC.ONLINE a/k/a LVCOPYBAG.XYZ a/k/a LVCOUPON.STORE a/k/a



                                       2
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 3 of 47




  LVDISCOUNT.SITE a/k/a LVEMO.TOP a/k/a LVFLOWER.SITE a/k/a LV-FOR-
  CHEAP.SITE a/k/a LVHANDBAG.STORE a/k/a LVHOT.XYZ a/k/a LVHOUSE.SITE
  a/k/a LVLOWPRICE.STORE a/k/a LVLV.STORE a/k/a LVLVBAGS.ICU a/k/a
  LVMALL.ICU a/k/a LVMARKET.XYZ a/k/a LVMK.STORE a/k/a LVOFF.XYZ a/k/a
  LV-OUTLET-MALL.SITE a/k/a LVOUTLETONLINE.STORE a/k/a
  LVOUTLETONLINE.XYZ a/k/a LVPURSES.XYZ a/k/a LV-REP.ONLINE a/k/a
  LVSALE.XYZ a/k/a LVSBAGSTORE.TOP a/k/a LVSBAGSTORE.XYZ a/k/a
  LVSHOP.ONLINE a/k/a LVSHOPING.XYZ a/k/a LVSTREETMUSE.XYZ a/k/a
  LVTRENDMUSE.SITE a/k/a LVUS.CLUB a/k/a LV-WHOLESALE.XYZ a/k/a
  MALVP.STORE a/k/a MAXPURSE.CLUB a/k/a MIRTA.CLUB a/k/a MLVZV.STORE
  a/k/a MOMGIFT.SHOP a/k/a MPPL.XYZ a/k/a MUIVIP.XYZ a/k/a MYBAG.SITE a/k/a
  MYDEMSHOP.XYZ a/k/a MYLUXURYHOMECHICAGO.CLOUD a/k/a
  MYLUXURYLIFE.TOP a/k/a MYOKOLUXURYHOMES.CLOUD a/k/a
  MYOUTLETLUXURY.STORE a/k/a NARS.TECH a/k/a NLVV.XYZ a/k/a NRNS.SITE
  a/k/a NTLV.SHOP a/k/a OBOR.XYZ a/k/a OKANAGANLUXURYHOMES.XYZ a/k/a
  OKSHOP.SITE a/k/a OLVY.SHOP a/k/a OME-LIVE.SITE a/k/a
  ONLYLUXURYHOMES.SHOP a/k/a ONZIE.CLUB a/k/a ORDER-LV-ONLINE.SHOP
  a/k/a ORIGINALHANDBAGSALE.CLOUD a/k/a ORIGINALHANDBAGSALE.ICU
  a/k/a ORIGINALLVBAGSALE.XYZ a/k/a ORLY.CLOUD a/k/a
  OROVISTALUXURYHOMES.SITE a/k/a PERBAG.SITE a/k/a PLVIN.ONLINE a/k/a
  PURSEBLOG.CLUB a/k/a PURSEMALL.ICU a/k/a PURSESSELL.CLUB a/k/a
  PURSESSELL.STORE a/k/a PURSEWORTHY.ICU a/k/a QGGX.SITE a/k/a
  QNOLV.STORE a/k/a QUEENLUXURYBRAND.TOP a/k/a RAFFAELLO-
  NETWORK.ICU a/k/a RAFFAELLO-NETWORK.XYZ a/k/a
  REALBAGWHOLESALE.SITE a/k/a REALLUXURYSALE.ONLINE a/k/a
  REALLV.STORE a/k/a REBELLE.STORE a/k/a REPLICABAGS.ONLINE a/k/a
  REZOLV.TOP a/k/a RLVV.STORE a/k/a ROMWE.XYZ a/k/a RVLVZ.CLUB a/k/a
  RWRU.XYZ a/k/a SACLOUISVUITTON.XYZ a/k/a SACSLOUIS-VUITTONS.TOP
  a/k/a SALEBAGS.TOP a/k/a SALLVE.SITE a/k/a SAZAC.SHOP a/k/a
  SECURITYLUXURYSHOPPER.XYZ a/k/a SEOO.STORE a/k/a SHME.STORE a/k/a
  SHOPER.ICU a/k/a SHOPLUXURY.ONLINE a/k/a SHOPLUXURYWATCHES.SITE
  a/k/a SHOPLVROOM.SITE a/k/a SHOPMALL.CLUB a/k/a
  SHOPPINGTOPBRANDS.CLUB a/k/a SHOPSAVER.ONLINE a/k/a SHOPZILLA.TOP
  a/k/a SHOULDERBAGS.SITE a/k/a SK-II.TECH a/k/a SMLUXURYBAGS.SHOP a/k/a
  SMLUXURYBAGS.SITE a/k/a SPANX.TOP a/k/a SPEEDY30.TOP a/k/a SSSQ.CLUB
  a/k/a STIO.CLUB a/k/a STYLEBAGSSELL.ONLINE a/k/a
  SUNDAYRIVERLUXURYHOME.CLOUD a/k/a TAAP.XYZ a/k/a
  TAMALLSHOP.SITE a/k/a TELLO.CLOUD a/k/a THELADYBAG.XYZ a/k/a
  THELUXURYCLOSET.CLUB a/k/a THELUXURYSTORE.TOP a/k/a
  THEOUTNET.ONLINE a/k/a TIMEX.CLOUD a/k/a TMALLLUXURY.ONLINE a/k/a
  TOLUXURYHOMES.TOP a/k/a TOPBAGS.STORE a/k/a TOPBAGSFR.SITE a/k/a
  TOPLUXURY.ONLINE a/k/a TOPLVBAGS.CLUB a/k/a TOSVIP.SITE a/k/a
  TTDM.XYZ a/k/a TUTEBAG2020.SITE a/k/a TUTEBAG2020.TOP a/k/a TVTLV.CLUB
  a/k/a UAAW.TOP a/k/a UNLVU.XYZ a/k/a USED-LOUISVUITTON.ICU a/k/a
  USLOUISVUITTONOUTLET.ICU a/k/a UUIN.STORE a/k/a VBLV.TOP a/k/a
  VICHY.CLOUD a/k/a VILLE-LEMUY.CLUB a/k/a VIPLUXURY.ONLINE a/k/a



                                        3
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 4 of 47




  VIYET.XYZ a/k/a VLAISHOP.XYZ a/k/a VLVIK.SITE a/k/a VOGUEBAG.CLUB a/k/a
  VONBAGS.STORE a/k/a VUITTONGAIA.SITE a/k/a VVLV.SITE a/k/a
  WEEDLYSHOP.TOP a/k/a WELVET.STORE a/k/a WHOLESALE-LV-PURSE.ICU a/k/a
  WLVVB.CLUB a/k/a WOMANBAGSHOP.ONLINE a/k/a WOMANBAGSHOP.TOP
  a/k/a WOMENBAGS.CLUB a/k/a WOMENBAGS.SITE a/k/a WOOHANDBAG.STORE
  a/k/a WUWO.SITE a/k/a WWJD.XYZ a/k/a XAXL.CLUB a/k/a XKKT.CLUB a/k/a
  XMASGIFT.CLOUD a/k/a XMASGIFT.TOP a/k/a XSLVA.STORE a/k/a XXGC.SITE
  a/k/a YOOX.TECH a/k/a YOURGSHOP.TECH a/k/a YSLVP.STORE a/k/a YYGG.SHOP
  a/k/a ZALEXSHOP.XYZ a/k/a ZAVVI.CLUB a/k/a ZINVO.TOP and ZIPPY-
  WALLET.XYZ, AAALOUISVUITTONSALE.COM a/k/a BESTREPLICABAGS.COM
  a/k/a BUYBESTHANDBAGS.EU a/k/a LOUISVUITTONREPLICABAGS.EUand
  LVREPLICABAGS.COM, BUYLOUISVUITTONREPLICABAGS.COM, BAG-
  LV.SHOP a/k/a IDLV.SHOP a/k/a IDNLV.COM a/k/a IVMART.SHOP a/k/a
  LOUISVUITTON-YD.SHOP a/k/a LVID.SHOP and SU-MY.COM,
  BUYLOUISVUITTONBAG.COM, FAKELVSALE.COM, KAKAKUNLV.COM,
  LOUISVUITTONBAGS.SHOP, LOUISVUITTON-JP.SHOP,
  LOUISVUITTONLINE.COM, LOUISVUITTONOUTLETUK.RU,
  LOUISVUITTONPURSESALE.COM, LOUISVUITTONPURSESHOP.COM,
  LOUISVUITTONSDEUTSCHLAND.EU, LOUISVUITTONVIETNAM.COM,
  LOUISVUITTON-VIP.SHOP, LV75.COM, LVBAGSALE.COM, LVBAGSALE.RU,
  LVHUT.COM, LVLVBAG.COM, LVOUTLETSHOP.COM,
  REPLICALVSHOPPING.COM, YOURLVBAG.COM, ACCESSORIESEE.COM,
  AKIYAMA-YUKINA.COM, ATIMITATIONBAGS.COM, BAG57.ORG a/k/a
  JPBRANDSHOP.COM, BAGS7.RU a/k/a FANCYBAGS.RU, BAGSEJP.COM,
  BAGSONLINESHOPPING.COM, BAGSVISTA.IO, BAGVISALE.COM, BALMAIN-
  SHOP.COM, BBUNIQ.COM a/k/a BBUNIQUE3.NET, BBUYJP.COM,
  BDFASHIONSHOP.FR, BESTFAKEHOST.COM, BOUTIQUEVIPS.COM,
  BRANDAVENUE.COM.UA, BRAND-COPYSHOP.COM, BRANDHEAVEN.STORE,
  BRANDKOPIS.COM, BRANDSALE-STORE.COM, BKUJP.COM a/k/a CABVJP.COM
  a/k/a IKUJP.COM a/k/a JPOOD.COM a/k/a KBTJP.COM a/k/a UMOJP.COM and
  ZSSJP.COM,COPYGOODS.COM, COPYMM234.COM,
  COURTESYCOUTURE.CO.UK, CWEN23.COM, DESIGNERS-OUTLETS.COM,
  DIDIERSHOP.COM, DZZQFS.COM, ECBOL.CN, EEDC88.COM, ENZHE88.COM,
  FASHIONBAGSRIANA.NET, FAUXHANDBAGSSHOP.COM, FRANK-WEISSER.DE
  a/k/a LUXURYBAGAAA.COM and LUXURYBAGAAAA.COM,GAAEE333.COM,
  GEBAG.RU, GOINGKICK.TOP, GOREPLICA.BIZ, GRANDEURLUX.COM,
  GUCCILOVER.COM, HAPPYBUYBAG.COM, HITSHOP.NET, HITSHOP.ORG,
  HIVIPSHOP.COM, HKHUSUABI.COM, HKZOM3.COM, HKZOM6.COM,
  HONGVELY.COM, IMPORTCLOTHES.COM.BR, IREPLICABAGS.RU,
  JIPYO.CO.KR, JPPSHOPPING.COM, KKMALL.RU, KOOGIFT.CN, LBSHOP24.DE,
  LIKEAAA22.COM, LOUDISALES.COM, LOUISVUITTONES.COM,
  LOUISVUITTON-STORE.COM, LUNGMASKS.COM, LUSSOEBORSECH.COM,
  LUXECHANEL.COM, LUXEHANDBAGA.COM, LUXEMODA.KZ, LUXTIME.SU,
  LUXTUT.RU, LUXURYBELTA.COM, LUXURYBUNDLE.COM,
  LUXURYDEALS.RU, LUXURYFAKESSHOP.COM,
  LUXURYREPLICATASTIC.COM, LUXURYZM.ORG, MINEBAGS.CO, MIRVBA.RU,



                                       4
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 5 of 47




  MISONAM4.COM, MODAPOCO.CN, MODAVALLEY.RU a/k/a MODECINA.CN,
  MODISHBAGS.RU a/k/a MODISHBAGS.SU,
  MODELUXUEUS.NLMSPISHOPS.COM, NABC222.COM,
  ONLYREPLICABAGS.COM, PICKYOURHANDBAGS.COM,
  PLEASANTUNBOXING.CN, PURSESFAKESTORE.COM, REPLICA-BAG.COM,
  REPLICAGOD.COM, REPLICAHANDBAGSSTORE.COM, REPLICAMAGIC.VIP,
  REPLICA-OMEGA.TOP, REPLICA-ROLEX.TOP, REPLICASFORSALE.COM,
  REPLICASONLINESHOP.COM, REPLICAWHOLESALEONLINE.COM,
  RPHOLIC10.COM a/k/a RPHOLIC11.COM and RPHOLIC7.COM, SHOEADDICT.RU,
  SHOPPINGMALLSHOES.COM, SHOULDERBAGS.RU, STYLEBAG.INFO,
  SUMMERCAFESHOW.COM, SUPPLIER4BRAND.RU, TOPFASHIONSALER.COM,
  TWOBAGS.RU, USEN888.COM, VANCOBAG.RU a/k/a VANCOFASHION.ORG,
  WEETBAG2.COM a/k/a WTBAG2.COM, VSNC234.COM, XN--9T4BQ2CJLRA.COM,
  YEEZYBAG.RU, YUPOO.COM.RU, and ZAPAS.ONLINE, each an Individual,
  Partnership, or Unincorporated Association,

              Defendants.
  ________________________________________________________________________/

                 COMPLAINT FOR INJUNCTIVE RELIEF AND DAMAGES

         Plaintiff, Louis Vuitton Malletier (“Louis Vuitton”) hereby sues Defendants, the

  Individuals, Partnerships, or Unincorporated Associations identified in the caption, which are set

  forth on Schedule “A” hereto (collectively “Defendants”). Defendants are promoting, selling,

  offering for sale and/or distributing goods within this district using counterfeits and confusingly

  similar imitations of Louis Vuitton’s trademarks through at least the commercial Internet

  websites operating under the domain names set forth on Schedule “A” hereto (the “Subject

  Domain Names”). In support of its claims, Louis Vuitton alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is an action for federal trademark counterfeiting and infringement, false

  designation of origin, cybersquatting, common law unfair competition, and common law

  trademark infringement, pursuant to 15 U.S.C. §§ 1114, 1116, 1125(a) and 1125(d), and The All

  Writs Act, 28 U.S.C §1651(a), and Florida’s common law. Accordingly, this Court has subject

  matter jurisdiction over this action pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and




                                                   5
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 6 of 47




  1338. This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 over Louis

  Vuitton’s state law claims because those claims are so related to the federal claims that they form

  part of the same case or controversy.

          2.      Defendants are subject to personal jurisdiction in this district because they operate

  commercial websites accessible in this district, conduct business by registering and maintaining

  the Subject Domain Names within the United States, and direct business activities towards

  consumers throughout the United States, including within the State of Florida through at least the

  commercial Internet websites operating under the Subject Domain Names. 1

          3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Defendants are,

  upon information and belief, aliens engaged in infringing activities and causing harm within this

  district by advertising, offering to sell and/or selling infringing products into this district.

                                            THE PLAINTIFF

          4.      Louis Vuitton is a société par actions simplifiée organized under the laws of the

  Republic of France with its principal place of business located at 2, rue du Pont-Neuf in Paris,


  1
    Some Defendants use their Subject Domain Names act as supporting domain names to direct
  traffic to their fully-interactive commercial websites operating under other Subject Domain
  Names, from which consumers can complete purchases. Some of the supporting domain names,
  when accessed directly, appear to be blog style or non-operating websites; however, when visited
  from a search engine such as Google, visitors are redirected to the fully-interactive websites
  operating under other Subject Domain Names. Other supporting domain names either
  automatically redirect and forward to a fully-interactive, commercial Internet website operating
  under one of the Subject Domain Names or redirect a fully-interactive, consumer to a
  commercial Internet website operating under one of the Subject Domain Names upon clicking a
  product or link on the website. Accordingly, the web pages for the Subject Domain Names which
  operate as redirecting websites are included with the web pages to which those sites redirect, as
  shown in Composite Exhibit “2” attached hereto.

  Some Subject Domain Names do not offer the shopping cart feature; rather, consumers are able
  to browse the listings of Louis Vuitton branded products online via the websites, ultimately
  allowing customers to inquire and make direct purchases of the Louis Vuitton branded products
  via electronic communication, including e-mail and/or private messaging services such as
  WhatsApp and WeChat, or via phone.


                                                     6
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 7 of 47




  France 75034. Louis Vuitton operates boutiques throughout the world, including within this

  district. Louis Vuitton is, in part, engaged in the business of manufacturing, marketing, and

  distributing throughout the world, including within this district, a variety of high-quality luxury

  goods under multiple world-famous common law and federally registered trademarks, including

  those identified in Paragraph 17. Louis Vuitton offers for sale and sells its goods within the State

  of Florida, including this district, through its boutiques, and online retail website. Defendants,

  through the advertising, offering for sale, and sale of counterfeit and infringing Louis Vuitton

  branded products, are directly, and unfairly, competing with Louis Vuitton’s economic interests

  in the State of Florida and causing Louis Vuitton harm within this jurisdiction.

             5.   Like many other famous trademark owners, Louis Vuitton suffers ongoing daily

  and sustained violations of its trademark rights at the hands of counterfeiters and infringers, such

  as Defendants herein, who wrongfully reproduce and counterfeit Louis Vuitton’s trademarks for

  the twin purposes of (i) duping and confusing the consuming public and (ii) earning substantial

  profits.

             6.   To combat the indivisible harm caused by the combined actions of Defendants

  and others engaging in similar conduct, each year Louis Vuitton expends significant monetary

  and other resources in connection with trademark enforcement efforts, including legal fees,

  investigative fees, and support mechanisms for law enforcement, such as field training guides

  and seminars. The exponential growth of counterfeiting over the Internet has created an

  environment that requires Louis Vuitton to file a number of lawsuits, often it later turns out,

  against the same individuals and groups, in order to protect both consumers and itself from the

  adverse effects of confusion and erosion of the goodwill embodied in the Louis Vuitton brand.




                                                    7
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 8 of 47




                                        THE DEFENDANTS

            7.    Defendants operate through domain names registered with registrars in multiple

  countries, including the United States, and are comprised of individuals, partnerships, and/or

  business entities of unknown makeup, whom, upon information and belief, likely reside and/or

  operate in foreign jurisdictions, or redistribute products from the same or similar sources in those

  locations. Defendants have the capacity to be sued pursuant to Federal Rule of Civil Procedure

  17(b). Defendants direct their business activities towards consumers throughout the world,

  including the United States and within this district through the simultaneous operation of at least

  the commercial websites existing under the Subject Domain Names.

            8.    Defendants use aliases in conjunction with the operation of their businesses,

  including but not limited to those identified by the same Defendant Number on Schedule “A”

  hereto.

            9.    Defendants are directly and personally contributing to, inducing and engaging in

  the sale of counterfeit branded products as alleged herein, often as partners, co-conspirators

  and/or suppliers.

            10.   Defendants are part of an ongoing scheme to create and maintain an illegal

  marketplace enterprise on the World Wide Web, which (i) confuses consumers regarding the

  source of Defendants’ goods for profit, and (ii) expands the marketplace for illegal, counterfeit

  Louis Vuitton branded goods while shrinking the legitimate marketplace for genuine Louis

  Vuitton goods. The natural and intended byproduct of Defendants’ actions is the erosion and

  destruction of the goodwill associated with Louis Vuitton’s famous name and associated

  trademarks, as well as the destruction of the legitimate market sector in which Louis Vuitton

  operates.




                                                   8
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 9 of 47




         11.     Defendants are the past and/or present controlling forces behind the operation of

  the websites operating under at least the Subject Domain Names.

         12.     Defendants directly engage in unfair competition with Louis Vuitton by (i)

  advertising, offering for sale and/or selling goods bearing counterfeits and infringements of one

  or more of Louis Vuitton’s trademarks to consumers within the United States and this district

  through at least the commercial websites and supporting Subject Domain Names as well as any

  additional domains and websites, and corresponding website URLs not yet known to Louis

  Vuitton and (ii) creating and maintaining an illegal marketplace enterprise for the purpose of

  diverting business from Louis Vuitton’s legitimate marketplace for its genuine goods.

  Defendants have purposefully directed some portion of their illegal activities towards consumers

  in the State of Florida through the advertisement, offer to sell, and/or sale of counterfeit Louis

  Vuitton branded goods into the State and by operating an illegal marketplace enterprise which

  impacts and interferes with legitimate commerce throughout the United States, including within

  the State of Florida.

         13.     Defendants have registered or purchased and maintained the Subject Domain

  Names, and the websites operating thereunder. Upon information and belief, many Defendants

  have engaged in fraudulent conduct with respect to the registration of the Subject Domain Names

  by providing false and/or misleading information to their various registrars during the

  registration or maintenance process. Upon information and belief, Defendants have registered

  and/or maintained their Subject Domain Names for the sole purpose of engaging in unlawful

  infringing and counterfeiting activities.

         14.     Defendants will likely continue to register or acquire new domain names for the

  purpose of selling and offering for sale goods bearing counterfeit and confusingly similar




                                                    9
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 10 of 47




  imitations of Louis Vuitton’s trademarks unless preliminarily and permanently enjoined.

  Moreover, Defendants will likely continue to maintain and grow their illegal marketplace

  enterprise at Louis Vuitton’s expense unless preliminarily and permanently enjoined.

         15.     Defendants’ entire Internet-based website businesses amount to nothing more

  than illegal operations established and operated in order to infringe the intellectual property

  rights of Louis Vuitton and others.

         16.     Defendants’ business names, i.e., the Subject Domain Names, and any other

  domain names, and aliases used in connection with the sale of counterfeits under Louis Vuitton’s

  trademarks, are essential components of Defendants’ unlawful activities and are one of the

  means by which Defendants further their counterfeiting and infringement scheme and cause

  harm to Louis Vuitton. Moreover, Defendants are using Louis Vuitton’s famous name and

  trademarks to drive Internet consumer traffic to their websites operating under the Subject

  Domain Names, thereby creating and increasing the value of the Subject Domain Names and

  decreasing the size and value of Louis Vuitton’s legitimate consumer marketplace at Louis

  Vuitton’s expense.

                              COMMON FACTUAL ALLEGATIONS

         Plaintiff’s Trademark Rights

         17.     Louis Vuitton is the owner of the following trademarks which are valid and

  registered on the Principal Register of the United States Patent and Trademark Office (the “Louis

  Vuitton Marks”).

               Registration     Registration
 Trademark                                                    Class(es) / Relevant Goods
                Number             Date
                                             IC 18. Trunks, valises, traveling bags, satchels, hat boxes
                               September 20,
                 0,297,594                   and shoe boxes used for luggage, hand bags, and
                                   1932
                                             pocketbooks.




                                                   10
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 11 of 47




  LOUIS                     August 10,
              1,045,932                  IC 18. Luggage and ladies' handbags.
 VUITTON                      1976
                                       IC 18. Trunks, valises, traveling bags, satchels, hat boxes
                           January 10,
              1,519,828                and shoe boxes used for luggage, hand bags,
                              1989
                                       pocketbooks.

                                         IC 25. Clothing for men and women, namely, shawls,
              1,770,131   May 11, 1993
                                         sashes, scarves; headgear.

                                        IC 16. Stationery, pads of stationery, calendars, indexes
                                        for articles made for travellers, notebooks, envelopes;
                                        writing paper, office requisites in the nature of writing
                          September 28,
              1,794,905                 pads, pencil holders, pen cases, pencil cases, nibs, nibs
                              1993
                                        of gold, inkwells, inkstands.
                                        IC 25. Clothing for men and women; namely belts,
                                        shawls, sashes, scarves; footwear headgear.
                          November 28, IC 14. Jewelry, watches and straps for wrist watches.
              1,938,808
                             1995      IC 24. Travel blankets made of textile.
                                         IC 14. Watches and straps for wrist watches.
                                         IC 16. Catalogues featuring luggage and travel
                                         accessories, bags, small leather goods, and garments;
                                         notebooks, anthologies, and pamphlets referring to
                                         travel; calendars; telephone indexes; fountain pens,
                                         ballpoint pens, nibs, covers for pocket and desk diaries,
                                         and checkbook holders.
                                         IC 18. Trunks; traveling trunks; suitcases; traveling bags;
                                         luggage; garment bags for travel; hat boxes for travel;
  LOUIS
              1,990,760   August 6, 1996 shoe bags for travel; umbrellas; animal carriers;
 VUITTON
                                         rucksacks; haversacks; leather or textile shopping bags;
                                         beach bags; handbags; vanity cases sold empty; attaché
                                         cases; tote bags, travel satchels; clutch bags; briefcases;
                                         wallets; pocket wallets; credit card cases; business card
                                         cases; bill and card holders; checkbook holders; key
                                         cases; change purses; briefcase-type portfolios.
                                         IC 24. Travel blankets
                                         IC 25. Shirts; sweatshirts; polo shirts; T-shirts;
                                         headwear; jackets; ties; belts; shawls; scarves.




                                             11
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 12 of 47




                                         IC 14. Goods made of precious metals, namely, shoe
                                         ornaments, ornamental pins; jewelry, namely, rings, ear
                                         rings, cufflinks, bracelets, charms, necklaces; horological
                                         instruments, straps for watches, watches and wrist-
                                         watches, and cases for watches.
                                         IC 18. Goods made of leather or imitations of leather are
                                         not included in other classes, namely, boxes made from
                                         leather; trunks, valises, traveling bags, luggage for travel,
                                         garment bags for travel, vanity cases sold empty,
              2,177,828   August 4, 1998
                                         rucksacks, hand bags, beach bags, shopping bags,
                                         shoulder bags, attaché cases, briefcases, and fine leather
                                         goods, namely, pocket wallets, purses, leather key
                                         holders, business card cases, calling card cases, and
                                         credit card cases, umbrellas.
                                         IC 25. Clothing and underwear, namely, shirts,
                                         waistcoats, raincoats, skirts, coats, pullovers, trousers,
                                         dresses, jackets, shawls, stoles, scarves, neckties, pocket
                                         squares, belts, shoes, boots, and sandals.
                                         IC 14. Jewelry, namely, rings, ear rings, bracelets,
                                         charms, necklaces, horological instruments, straps for
                                         watches, watches, and wrist-watches, and cases for
                                         watches.
                                         IC 18. Goods made of leather or imitations of leather are
                                         not included in other classes, namely, boxes made from
                                         leather; trunks, valises, traveling bags, luggage for travel,
                                         garment bags for travel, vanity cases sold empty,
                           August 18,
              2,181,753                  rucksacks, hand bags, beach bags, shopping bags,
                              1998
                                         shoulder bags, attaché cases, briefcases, and fine leather
                                         goods, namely, pocket wallets, purses, leather key
                                         holders, business card cases, calling card cases, credit
                                         card cases, and umbrellas.
                                         IC 25. Clothing and underwear, namely, shirts,
                                         waistcoats, raincoats, skirts, coats, pullovers, trousers,
                                         dresses, jackets, shawls, stoles, scarves, neckties, pocket
                                         squares, belts, shoes, boots, and sandals.
                                         IC 25. Clothing, namely, sweaters, shirts, sweatshirts,
                                         polo shirts, t-shirts, suits, waistcoats, raincoats, skirts,
                                         coats, pullovers, trousers, dresses, jackets, shawls, stoles,
              2,361,695   June 27, 2000
                                         scarves, neckties, pocket squares, pocket handkerchief
                                         squares for wear, gloves, ties, belts, bathing suits, shoes,
                                         boots and sandals, and hats.




                                              12
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 13 of 47




                                      IC 18. Goods made of leather or imitations of leather not
                                      included in other classes, namely, boxes of leather
                                      principally used for travel purposes, trunks, valises,
                          August 22, traveling bags, * traveling sets for containing cosmetics
              2,378,388
  LOUIS                      2000     and jewelry, * handbags, beach bags, shopping bags,
 VUITTON                              shoulder bags, brief cases, pouches, fine leather goods
  PARIS                               namely, pocket wallets, purses, key cases, business card
                                      cases, credit card cases.
                                      IC 25. Cothing and underwear, namely, shirts, polo
                                      shirts, t-shirts, waistcoats, raincoats, skirts, coats,
                          October 31,
              2,399,161               trousers, dresses, jackets, shawls, stoles, scarves,
                             2000
                                      neckties, gloves, ties, belts, bathing suits, shoes, boots
                                      and sandals, hats.
                                      IC 14. Jewelry including rings, earrings, cuff links,
                                      bracelets, charms, necklaces, and medallions;
                                      horological and chronometric instruments and apparatus,
                                      namely, watches,
                                      IC 18. Travel bags, travel bags made of leather; luggage
                                      trunks and valises, garment bags for travel, vanity-cases
                                      sold empty; rucksacks, shoulder bags, handbags; attaché
                          October 14, cases, briefcases, drawstring pouches, pocket wallets,
              2,773,107
                             2003     purses, umbrellas, business card cases made of leather or
                                      of imitation leather, credit card cases made of leather or
                                      of imitation leather; key holders made of leather or of
                                      imitation leather.
                                      IC 25. Clothing, namely, shirts, T-shirts, belts, scarves,
                                      neck ties, shawls, skirts, raincoats, overcoats, trousers,
                                      jeans, pullovers, frocks, highheeled shoes, low-heeled
                                      shoes, boots, tennis shoes; hats




                                           13
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 14 of 47




                                        IC 09. Spectacles, sunglasses and spectacle cases.
                                        IC 14. Jewelry, namely, rings, earrings and ear clips, cuff
                                        links, bracelets, charms, necklaces, tie pins, medallions;
                                        horological and chronometric apparatus and instruments,
                                        namely, watches, watch cases, alarm clocks; jewelry
                                        boxes of precious metal, their alloys or coated therewith.
                                        IC 18. Leather and imitation leather products, namely,
                                        traveling bags, traveling sets comprised of bags or
                                        luggage, trunks and suitcases, garment bags for travel
              3,107,072   June 20, 2006
                                        purposes; vanity cases sold empty, rucksacks, shoulder
                                        bags, handbags, attaché cases, document wallets and
                                        briefcases made of leather, pouches made of leather,
                                        wallets, purses, key cases, business card cases, credit
                                        card cases; umbrellas.
                                        IC 25. Clothing and undergarments, namely, shirts, tee-
                                        shirts, belts, scarves, neckties, shawls, skirts, raincoats,
                                        overcoats, trousers, denim trousers, dresses, jackets,
                                        sashes for wear, bathing suits, shoes, boots.
                                        IC 03. Soaps for personal use; perfumery; essential oils;
                                        cosmetics; creams for the hair, face, and body; lotions
                                        for the hair, face, and body; shower and bath gels;
                                        shower and bath preparations; shampoos; make-up
                                        preparations, namely, foundations, lipsticks, eye
                                        shadows, mascara, make-up powder, and nail polish.
                                        IC 09. Sunglasses; spectacles; optical lenses; spectacle
                                        cases; telephones; mobile telephones; smart phones; PC
                                        tablets; personal digital assistants; MP3 players;
                                        accessories for telephones, mobile telephones, smart
                                        phones, PC tablets, personal digital assistants, and MP3
                                        players, namely, hands-free kits for telephones, batteries,
                                        covers, housings, façades, chargers, hand straps, and
                           August 21, neck straps.
              4,192,541
                              2012      IC 14. Jewelry; key rings of precious metal; tie pins;
                                        medallions; jewelry boxes; watches; watch bands; alarm
                                        clocks; cases for timepieces.
                                        IC 16. Printed matter, namely, pamphlets, catalogs, and
                                        books in the field of travel, luggage, luxury goods,
                                        fashion, clothing, sports, the arts; publications, namely,
                                        brochures and booklets in the field of travel, luggage,
                                        luxury goods, fashion, clothing, sports, the arts;
                                        stationery; stationery articles, namely, note pads, writing
                                        books, drawing books, calendars, agendas, notebooks,
                                        envelopes, letter paper, and index cards; covers for
                                        diaries, indexes, and pads; office requisites, namely,
                                        letter trays, paper cutters, pencils, inkstands, inkwells,
                                        paperweights, pencil holders, pen holders, writing pads,



                                             14
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 15 of 47




                                       pens, balls, and nibs for pens; postcards; paper labels;
                                       newspapers; printed documents, namely, printed
                                       certificates.
                                       IC 18. Boxes of leather or imitation leather for
                                       packaging and carrying goods; traveling bags; leather
                                       traveling sets of luggage; trunks; suitcases; garment bags
                                       for travel; vanity cases sold empty; toiletry bags sold
                                       empty; backpacks; handbags; attaché cases; leather
                                       document cases; wallets; purses; leather key cases;
                                       umbrellas.
                                       IC 24. Textiles and textile goods, namely, bath linen, bed
                                       linen, table linen, towels, bed covers, textile table cloths.
                                       IC 25. Clothing, namely, underwear, shirts, tee-shirts,
                                       pullovers, skirts, dresses, trousers, coats, jackets, belts
                                       for clothing, scarves, sashes for wear, gloves, neckties,
                                       socks, bathing suits; footwear; headwear.
                                       IC 34. Cigar and cigarette cases of leather and imitation
                                       leather.
                                       IC 09. Optical apparatus, namely, binoculars; blank USB
                                       sticks; spectacles; sunglasses; spectacle frames; spectacle
                                       glasses; spectacle cases; accessories for telephones,
                                       mobile phones, smart phones, tablet devices, PDAs, and
                                       MP3 Players, namely, covers, neck straps, neck cords,
                                       and bags and cases specially adapted for holding or
                                       carrying portable telephones and telephone equipment
                                       and accessories.
                                       IC 16. Paper bags; boxes of cardboard or paper;
                                       cardboard and paperboard envelopes and pouches for
                                       packaging; plastic materials for packaging, namely,
                                       bags; posters; pamphlets referring to travel; postcards;
                                       catalogs featuring luggage, travel accessories, bags,
  LOUIS
              4,530,921   May 13, 2014 small leather goods, and clothing; paper labels; trading
 VUITTON
                                       cards; greeting cards; business cards; invitation cards;
                                       printed publications, namely, books, newspapers,
                                       leaflets, and magazines featuring luggage, travel
                                       accessories, purses, small leather goods, and clothing;
                                       bookbinding materials; printed photographs; photograph
                                       albums; stationery, namely, note pads, desk pads, writing
                                       pads, drawing pads, envelopes, note paper; calendars;
                                       pocket calendars; note books; telephone indexes; diary
                                       covers; diaries; office requisites, namely, letter trays,
                                       paper knives, ink stands, inkwells, paper weights, pencil
                                       holders, pen holders, pencil tubs, blotting pads, pencils,
                                       fountain pens, rubber erasers, pen cases; printing types;
                                       printing blocks; table linens of paper.




                                             15
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 16 of 47




                                        IC 25. Clothing, namely, pullovers, vests, shirts, tee-
                                        shirts, trousers, jackets, suits, coats, rain coats,
                                        waterproof jackets, waterproof pants, overcoats, parkas,
                                        skirts, dresses, pajamas, dressing gowns, nightgowns,
                                        robe, gloves, neck ties, belts for clothing, leather belts,
                                        scarves, pocket squares, sashes for wear, shawls,
                                        stockings, socks, tights, braces for clothing, suspenders,
                                        stoles, underwear, lingerie, bathing suits; headwear;
                                        shoes; slippers; boots; half-boots.
                                        IC 26. Buttons; hooks and eyes; shoe buckles; hair
                                        accessories, namely, hair pins, barrettes, hair bows, hair
                                        clips, hair bands, hair wraps; hair ornaments; brooches
                                        for clothing; clothing fasteners, namely, scarf holders.
                                        IC 09. Optical apparatus, namely, binoculars; blank USB
                                        sticks; spectacles; sunglasses; spectacle frames; spectacle
                                        glasses; spectacle cases; accessories for telephones,
                                        mobile phones, smart phones, tablet devices, PDAs, and
                                        MP3 players, namely, covers, neck straps, neck cords,
                                        and bags and cases specially adapted for holding or
                                        carrying portable telephones and telephone equipment
                                        and accessories.
                                        IC 16. Paper bags, boxes of cardboard or paper,
                                        cardboard and paperboard envelopes and pouches for
                                        packaging; plastic materials for packaging, namely,
                                        bags; posters; pamphlets referring to travel; postcards;
                                        catalogs featuring luggage, travel accessories, bags,
                                        small leather goods, and clothing; paper labels; trading
                                        cards; greeting cards; business cards; invitation cards;
                          September 30,
              4,614,736                 printed publications, namely, books, newspapers,
                              2014
                                        leaflets, and magazines featuring luggage, travel
                                        accessories, purses, small leather goods, and clothing;
                                        bookbinding materials; printed photographs; photograph
                                        albums; stationery, namely, note pads, desk pads, writing
                                        pads, drawing pads, envelopes, note paper; calendars;
                                        pocket calendars; note books; telephone indexes; diary
                                        covers; diaries; office requisites, namely, letter trays,
                                        paper knives, ink stands, inkwells, paper weights, pencil
                                        holders, pen holders, pencil tubs, blotting pads, pencils,
                                        fountain pens, rubber erasers, pen cases; printing types;
                                        printing blocks; table linens of paper.
                                        IC 26. Buttons; hooks and eyes; shoe buckles; hair
                                        accessories, namely, hair pins, barrettes, hair bows, hair
                                        clips, hair bands, hair wraps; hair ornaments; brooches
                                        for clothing; clothing fasteners, namely, scarf holders.




                                             16
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 17 of 47




  The Louis Vuitton Marks are used in conjunction with the manufacture and distribution of high-

  quality goods in the categories identified above. True and correct copies of the Certificates of

  Registration for the Louis Vuitton Marks are attached hereto as Composite Exhibit “1.”

         18.     Long before the Defendants began their infringing activities complained of

  herein, the Louis Vuitton Marks have been used by Louis Vuitton in interstate commerce to

  identify and distinguish Louis Vuitton’s high-quality goods.

         19.     The Louis Vuitton Marks have never been assigned or licensed to any of the

  Defendants in this matter.

         20.     The Louis Vuitton Marks are symbols of Louis Vuitton’s quality, reputation and

  goodwill. Louis Vuitton has continuously used the Louis Vuitton Marks since registration.

         21.     Further, Louis Vuitton expends substantial resources developing, advertising and

  otherwise promoting the Louis Vuitton Marks. The Louis Vuitton Marks qualify as famous

  marks as that term is used in 15 U.S.C. §1125(c)(1).

         22.     Louis Vuitton extensively uses, advertises, and promotes the Louis Vuitton Marks

  in the United States in association with the sale of high-quality goods and has carefully

  monitored and policed the use of the Louis Vuitton Marks.

         23.     As a result of Louis Vuitton’s efforts, members of the consuming public readily

  identify merchandise bearing or sold under the Louis Vuitton Marks as being high-quality goods

  sponsored and approved by Louis Vuitton.

         24.     Accordingly, the Louis Vuitton Marks have achieved secondary meaning as

  identifiers of high-quality goods.

         25.     Genuine goods bearing the Louis Vuitton Marks are widely legitimately

  advertised, promoted, and sold by Louis Vuitton and its authorized distributors. Over the course




                                                  17
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 18 of 47




  of the past several years, visibility on the Internet, particularly via Internet search engines such as

  Google, Yahoo! and Bing has become increasingly important to Louis Vuitton’s overall

  marketing and consumer education efforts. Thus, Louis Vuitton expends significant monetary

  resources on Internet marketing and consumer education, including search engine optimization

  (“SEO”) strategies. Those strategies allow Louis Vuitton and its authorized retailers to educate

  consumers fairly legitimately about the value associated with the Louis Vuitton brand and the

  goods sold thereunder.

          Defendants’ Infringing Activities

          26.     Defendants are promoting, advertising, distributing, selling and/or offering for

  sale goods in interstate commerce using counterfeits and confusingly similar imitations of the

  Louis Vuitton Marks (the “Counterfeit Goods”) through the commercial websites operating

  under the Subject Domain Names. True and correct copies of the web pages reflecting samples

  of the Internet websites operating under the Subject Domain Names displaying Louis Vuitton’s

  branded items offered for sale are attached hereto as Composite Exhibit “2.” Specifically,

  Defendants are using the Louis Vuitton Marks to initially attract online consumers and drive

  them to Defendants’ ecommerce stores operating under the Subject Domain Names. Defendants

  are using identical copies of one or more of the Louis Vuitton Marks for different quality goods.

  Louis Vuitton has used the Louis Vuitton Marks extensively and continuously before Defendants

  began offering counterfeit and confusingly similar imitations of Louis Vuitton’s merchandise.

          27.     Defendants’ Counterfeit Goods are of a quality substantially different than that of

  Louis Vuitton’s genuine goods. Defendants are actively using, promoting and otherwise

  advertising, distributing, selling, and/or offering for sale substantial quantities of their

  Counterfeit Goods with the knowledge and intent that such goods will be mistaken for the




                                                    18
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 19 of 47




  genuine high-quality products offered for sale by Louis Vuitton despite Defendants’ knowledge

  that they are without authority to use the Louis Vuitton Marks. Defendants’ actions are likely to

  cause confusion of consumers at the time of initial interest, sale, and in the post-sale setting, who

  will believe all of Defendants’ goods are genuine goods originating from, associated with, and/or

  approved by Louis Vuitton.

         28.     Defendants advertise their ecommerce stores, including their Counterfeit Goods,

  to the consuming public via at least their websites operating under the Subject Domain Names.

  In so advertising their stores and products, Defendants improperly and unlawfully use one or

  more of the Louis Vuitton Marks without authority.

         29.     As part of their overall infringement and counterfeiting scheme, Defendants are,

  upon information and belief, concurrently employing and benefiting from substantially similar,

  and often times coordinated, advertising and SEO strategies based, in large measure, upon an

  illegal use of counterfeits and infringements of one or more of the Louis Vuitton Marks.

  Specifically, Defendants are using counterfeits and infringements of Louis Vuitton’s famous

  name and the Louis Vuitton Marks to make their websites selling illegal goods appear more

  relevant and attractive to consumers searching for both Louis Vuitton and non-Louis Vuitton

  goods and information online. By their actions, Defendants are contributing to the creation and

  maintenance of an illegal marketplace operating in parallel to the legitimate marketplace for

  Louis Vuitton’s genuine goods. Defendants are causing, individual, concurrent and indivisible

  harm to Louis Vuitton and the consuming public by (i) depriving Louis Vuitton of its right to

  fairly compete for space online and within search engine results and reducing the visibility of

  Louis Vuitton’s genuine goods on the World Wide Web, (ii) causing an overall degradation of

  the value of the goodwill associated with the Louis Vuitton Marks, (iii) increasing Louis




                                                   19
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 20 of 47




  Vuitton’s overall cost to market its goods and educate consumers about its brand via the Internet,

  and/or (iv) maintaining an illegal marketplace enterprise which perpetuates the ability of

  Defendants and future entrants to that marketplace to confuse consumers and harm Louis Vuitton

  with impunity.

         30.       Defendants are concurrently conducting and targeting their counterfeiting and

  infringing activities toward consumers and likely causing unified harm, within this district and

  elsewhere throughout the United States. As a result, Defendants are defrauding Louis Vuitton

  and the consuming public for Defendants’ own benefit.

         31.       Upon information and belief, at all times relevant hereto, Defendants in this action

  had full knowledge of Louis Vuitton’s ownership of the Louis Vuitton Marks, including its

  exclusive right to use and license such intellectual property and the goodwill associated

  therewith.

         32.       Defendants’ use of the Louis Vuitton Marks, including the promotion and

  advertisement, reproduction, distribution, sale, and offering for sale of their Counterfeit Goods,

  is without Louis Vuitton’s consent or authorization.

         33.       Defendants are engaging in the above-described illegal counterfeiting and

  infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

  Louis Vuitton’s rights for the purpose of trading on Louis Vuitton’s goodwill and reputation. If

  Defendants’ intentional counterfeiting and infringing activities are not preliminarily and

  permanently enjoined by this Court, Louis Vuitton and the consuming public will continue to be

  harmed.

         34.       Defendants’ above-identified infringing activities are likely to cause confusion,

  deception and mistake in the minds of consumers before, during, and after the time of purchase.




                                                    20
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 21 of 47




  Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

  customers into believing there is a connection or association between Louis Vuitton’s genuine

  goods and Defendants’ Counterfeit Goods, which there is not.

         35.     Additionally, Defendants 1-24 have registered their respective Subject Domain

  Name(s), using marks that are nearly identical and/or confusingly similar to at least one of the

  Louis Vuitton Marks (the “Cybersquatted Subject Domain Names”).

         36.     Defendants 1-24 do not have, nor have they ever had, the right or authority to use

  the Louis Vuitton Marks for any purpose. Further, the Louis Vuitton Marks have never been

  assigned or licensed to be used on any of the websites, including the websites operating under

  the Cybersquatted Subject Domain Names.

         37.     Defendants 1-24 have provided false and/or misleading contact information when

  applying for the registration of the Cybersquatted Subject Domain Names, or have intentionally

  failed to maintain accurate contact information with respect to the registration of the

  Cybersquatted Subject Domain Names.

         38.     Defendants 1-24 have never used any of the Cybersquatted Subject Domain

  Names in connection with a bona fide offering of goods or services.

         39.     Defendants 1-24 have not made any bona fide non-commercial or fair use of the

  Louis Vuitton Marks on a website accessible under any of the Cybersquatted Subject Domain

  Names.

         40.     Defendants 1-24 have intentionally incorporated at least one of the Louis Vuitton

  Marks in their Cybersquatted Subject Domain Names to divert consumers looking for Louis

  Vuitton’s genuine website to their own website for commercial gain.




                                                   21
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 22 of 47




         41.     Given the visibility of Defendants’ various websites and the similarity of their

  actions, including their advertising, marketing and SEO activities, it is clear Defendants are

  either related or, at a minimum, cannot help but know of each other’s existence and the unified

  harm likely to be caused to Louis Vuitton and the overall consumer market in which it operates

  as a result of Defendants’ concurrent actions.

         42.     Although some Defendants may be physically acting independently, they may

  properly be deemed to be acting in concert because the combined force of their actions serves to

  multiply the harm caused to Louis Vuitton.

         43.     Louis Vuitton has no adequate remedy at law.

         44.     Louis Vuitton is suffering irreparable injury and has suffered substantial damages

  because of Defendants’ unauthorized and wrongful use of the Louis Vuitton Marks.

         45.     The harm and damage sustained by Louis Vuitton have been directly and

  proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers

  to sell, and sale of their Counterfeit Goods and by the creation, maintenance and very existence

  of Defendants’ illegal marketplace enterprise.

           COUNT I - TRADEMARK COUNTERFEITING AND INFRINGEMENT
             PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

         46.     Louis Vuitton hereby adopts and re-alleges the allegations set forth in Paragraphs

  1 through 45 above.

         47.     This is an action for trademark counterfeiting and infringement against

  Defendants based on their use of counterfeits, copies, and/or colorable imitations of the Louis

  Vuitton Marks in commerce in connection with the promotion, advertisement, distribution, sale

  and/or offering for sale of the Counterfeit Goods.




                                                   22
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 23 of 47




         48.     Specifically, Defendants are promoting and otherwise advertising, selling,

  offering for sale, and/or distributing products bearing and/or using counterfeit and infringements

  of one or more of the Louis Vuitton Marks. Defendants are continuously infringing and inducing

  others to infringe the Louis Vuitton Marks by using them to advertise, promote, sell, and/or offer

  counterfeit and infringing Louis Vuitton branded goods.

         49.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

  and are causing confusion, mistake and deception among members of the trade and the general

  consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

         50.     Defendants’ unlawful actions have caused and are continuing to cause

  unquantifiable damage and irreparable harm to Louis Vuitton and are unjustly enriching

  Defendants at Louis Vuitton’s expense.

         51.     Defendants’ above-described illegal actions constitute counterfeiting and

  infringement of the Louis Vuitton Marks in violation of Louis Vuitton’s rights under § 32 of the

  Lanham Act, 15 U.S.C. § 1114.

         52.     Louis Vuitton has no adequate remedy at law. Louis Vuitton has suffered and will

  continue to suffer irreparable injury due to Defendants’ above described activities if Defendants

  are not preliminarily and permanently enjoined.

                  COUNT II - FALSE DESIGNATION OF ORIGIN
            PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

         53.     Louis Vuitton hereby adopts and re-alleges the allegations set forth in Paragraphs

  1 through 45 above.

         54.     Defendants’ Counterfeit Goods bearing, offered for sale, and sold under copies of

  one or more of the Louis Vuitton Marks have been widely advertised and offered for sale

  throughout the United States.



                                                  23
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 24 of 47




         55.     Defendants’ Counterfeit Goods bearing, offered for sale, and sold under copies of

  one or more of the Louis Vuitton Marks are virtually identical in appearance to Louis Vuitton’s

  genuine goods. However, Defendants’ Counterfeit Goods are different in quality. Accordingly,

  Defendants’ activities are likely to cause confusion among the consuming public as to at least the

  origin or sponsorship of their Counterfeit Goods.

         56.     Defendants have used in connection with their advertisement, offer for sale, and

  sale of the Counterfeit Goods, false designations of origin and false descriptions and

  representations, including words or symbols, which tend to falsely describe or represent such

  goods and have caused such goods to enter into commerce with full knowledge of the falsity of

  such designations of origin and such descriptions and representations, all to Louis Vuitton’s

  detriment

         57.     Defendants have authorized infringing uses of one or more of the Louis Vuitton

  Marks, in Defendants’ advertisement and promotion of their counterfeit and infringing branded

  products. Defendants have also misrepresented to members of the consuming public that the

  Counterfeit Goods being advertised and sold by them are genuine, non-infringing goods.

         58.     Additionally, many Defendants are using counterfeits and infringements of one or

  more of the Louis Vuitton Marks in order to unfairly compete with Louis Vuitton and others for

  space within organic search engine and social media results. The Defendants are thereby jointly

  (i) depriving Louis Vuitton of valuable marketing and educational space online which would

  otherwise be available to Louis Vuitton, and (ii) reducing the visibility of Louis Vuitton’s

  genuine goods on the World Wide Web including across social media platforms.

         59.     Defendants’ above-described actions are in violation of Section 43(a) of the

  Lanham Act, 15 U.S.C. §1125(a).




                                                  24
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 25 of 47




         60.     Louis Vuitton has no adequate remedy at law. Louis Vuitton has suffered and will

  continue to suffer irreparable injury and damages due to Defendants’ above described activities

  if Defendants are not preliminarily and permanently enjoined. Additionally, Defendants will

  continue to wrongfully profit from their illegal activities.

                 COUNT III - CLAIM FOR RELIEF FOR CYBERSQUATTING
               PURSUANT TO §43(d) OF THE LANHAM ACT (15 U.S.C. §1125(d))
                               (Against Defendants 1-24 only)

         61.     Louis Vuitton hereby adopts and re-alleges the allegations set forth in Paragraphs

  1 through 45 above.

         62.     At all times relevant hereto, Louis Vuitton has been and still is the owner of all

  rights, title and interest in and to the Louis Vuitton Marks

         63.     Defendants 1-24 have acted with the bad faith intent to profit from the Louis

  Vuitton Marks and the goodwill associated with therewith by the registration and maintenance of

  the Cybersquatted Subject Domain Names.

         64.     The Louis Vuitton Marks were distinctive and famous at the time Defendants 1-

  24 registered the Cybersquatted Subject Domain Names.

         65.     Defendants 1-24 have no rights in or to the Louis Vuitton Marks.

         66.     The Cybersquatted Subject Domain Names are identical to, confusingly similar

  to, or dilutive of at least one of the Louis Vuitton Marks.

         67.     Defendants 1-24’s registration and maintenance of the Cybersquatted Subject

  Domain Names was done with knowledge and constitutes a willful violation of Louis Vuitton’s

  rights in the Louis Vuitton Marks. At a minimum, Defendants 1-24’s conduct constitutes

  reckless disregard for and willful blindness to Louis Vuitton’s rights.

         68.     Louis Vuitton has no adequate remedy at law.




                                                    25
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 26 of 47




         69.     Defendants 1-24’s actions constitute cybersquatting in violation of §43(d) of the

  Lanham Act, 15 U.S.C. §1125(d).

         70.     Louis Vuitton has no adequate remedy at law. Louis Vuitton has suffered and will

  continue to suffer irreparable injury and damages due to Defendants 1-24’s above described

  activities if these Defendants are not preliminarily and permanently enjoined. Additionally,

  Defendants 1-24 will continue to wrongfully profit from their illegal activities.

                   COUNT IV - COMMON LAW UNFAIR COMPETITION

         71.     Louis Vuitton hereby adopts and re-alleges the allegations set forth in Paragraphs

  1 through 45 above.

         72.     This is an action against Defendants based on their (i) promotion, advertisement,

  distribution, sale and/or offering for sale of goods using or bearing marks which are virtually

  identical to the Louis Vuitton Marks, and (ii) creation and maintenance of an illegal, ongoing

  marketplace enterprise operating in parallel to the legitimate marketplace in which Louis Vuitton

  sells its genuine goods, in violation of Florida’s common law of unfair competition.

         73.     Specifically, Defendants are promoting and otherwise advertising, selling,

  offering for sale, and/or distributing infringing and counterfeit Louis Vuitton branded goods.

  Defendants are also using counterfeits and infringements of one or more of the Louis Vuitton

  Marks to unfairly compete with Louis Vuitton and others for (i) space in search engine and social

  media results across an array of search terms and/or (ii) visibility on the World Wide Web.

         74.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake and deception among members of the consuming public as to the origin and

  quality of Defendants’ ecommerce stores as a whole and all products sold therein.




                                                  26
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 27 of 47




         75.     Louis Vuitton has no adequate remedy at law. Louis Vuitton has suffered and will

  continue to suffer irreparable injury and damages due to Defendants’ above described activities

  if Defendants are not preliminarily and permanently enjoined. Additionally, Defendants will

  continue to wrongfully profit from their illegal activities.

                COUNT V - COMMON LAW TRADEMARK INFRINGEMENT

         76.     Louis Vuitton hereby adopts and re-alleges the allegations set forth in Paragraphs

  1 through 45 above.

         77.     This is an action for common law trademark infringement against Defendants

  based on their promotion, advertisement, offering for sale, and sale of their Counterfeit Goods

  bearing one or more of the Louis Vuitton Marks. Louis Vuitton is the owner of all common law

  rights in and to the Louis Vuitton Marks.

         78.     Specifically, Defendants are promoting and otherwise advertising, distributing,

  offering for sale, and selling goods using or bearing infringements of one or more of the Louis

  Vuitton Marks.

         79.     Defendants’ infringing activities are likely to cause and actually are causing

  confusion, mistake and deception among members of the general consuming public as to the

  origin and quality of Defendants’ Counterfeit Goods bearing the Louis Vuitton Marks.

         80.     Louis Vuitton has no adequate remedy at law. Louis Vuitton has suffered and will

  continue to suffer irreparable injury and damages due to Defendants’ above described activities

  if Defendants are not preliminarily and permanently enjoined. Additionally, Defendants will

  continue to wrongfully profit from their illegal activities.




                                                    27
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 28 of 47




                                      PRAYER FOR RELIEF

         81.     WHEREFORE, Louis Vuitton demands judgment on all Counts of this Complaint

  and an award of equitable relief and monetary relief against Defendants as follows:

                 a.      Entry of a temporary restraining order, as well as preliminary and

  permanent injunctions pursuant to 15 U.S.C. § 1116 and Federal Rule of Civil Procedure 65,

  enjoining Defendants, their agents, representatives, servants, employees, and all those acting in

  concert or participation therewith, from manufacturing or causing to be manufactured, importing,

  advertising or promoting, distributing, selling or offering to sell their Counterfeit Goods; from

  infringing, counterfeiting, or diluting the Louis Vuitton Marks; from using the Louis Vuitton

  Marks, or any mark or trade dress similar thereto, in connection with the sale of any

  unauthorized goods; from using any logo, trade name, trademark or trade dress that may be

  calculated to falsely advertise the services or products of Defendants as being sponsored by,

  authorized by, endorsed by, or in any way associated with Louis Vuitton; from falsely

  representing themselves as being connected with Louis Vuitton, through sponsorship or

  association, or engaging in any act that is likely to falsely cause members of the trade and/or of

  the purchasing public to believe any goods or services of Defendants are in any way endorsed

  by, approved by, and/or associated with Louis Vuitton; from using any reproduction, counterfeit,

  infringement, copy, or colorable imitation of the Louis Vuitton Marks in connection with the

  publicity, promotion, sale, or advertising of any goods sold by Defendants; from affixing,

  applying, annexing or using in connection with the sale of any goods, a false description or

  representation, including words or other symbols tending to falsely describe or represent

  Defendants’ goods as being those of Louis Vuitton, or in any way endorsed by Louis Vuitton and

  from offering such goods in commerce; from engaging in search engine optimization strategies




                                                  28
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 29 of 47




  using colorable imitations of the Louis Vuitton name or trademarks; and from otherwise unfairly

  competing with Louis Vuitton.

                 b.      Entry of a temporary restraining order, as well as preliminary and

  permanent injunctions pursuant to 28 U.S.C §1651(a), The All Writs Act, and the Court’s

  inherent authority, enjoining Defendants and all third parties with actual notice of the injunction

  from participating in, including providing financial services, technical services or other support

  to, Defendants in connection with the sale and distribution of non-genuine goods bearing and/or

  using counterfeits of the Louis Vuitton Marks.

                 c.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority, that, upon Louis Vuitton’s request, those acting in concert or

  participation with Defendants who have notice of the injunction, as service providers cease

  hosting, facilitating access to, or providing any supporting service to any and all domain names,

  including but not limited to the Subject Domain Names, and websites through which Defendants

  engage in the promotion, offering for sale and/or sale of goods using counterfeits and/or

  infringements of the Louis Vuitton Marks.

                 d.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority, authorizing Louis Vuitton to serve the injunction on any e-mail

  service provider with a request that the service provider permanently suspend the e-mail

  addresses that are used by Defendants in connection with Defendants’ promotion, offering for

  sale, and/or sale of goods using counterfeits, and/or infringements of the Louis Vuitton Mark.

                 e.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

  the Court’s inherent authority, authorizing Louis Vuitton to serve the injunction on the domain

  name registrar(s) and/or the privacy protection service(s) for the Subject Domain Names to




                                                   29
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 30 of 47




  disclose to Louis Vuitton the true identities and contact information for the registrant of the

  Subject Domain Name.

                 f.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act and

  the Court’s inherent authority, that upon Louis Vuitton’s request, the top level domain (TLD)

  Registry for each of the Subject Domain Names, and any other domains used by Defendants, or

  their administrators, including backend registry operators or administrators, place the Subject

  Domain Names on Registry Hold status for the remainder of the registration period for any such

  domain name, thus removing them from the TLD zone files which link the Subject Domain

  Names, and any other domain names being used and/or controlled by Defendants to engage in

  the business of marketing, offering to sell, and/or selling goods bearing counterfeits and

  infringements of the Louis Vuitton Marks, to the IP addresses where the associated websites are

  hosted.

                 g.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act and

  the Court’s inherent authority, canceling for the life of the current registration or, at Louis

  Vuitton’s election, transferring the Subject Domain Names and any other domain names used by

  Defendants to engage in their counterfeiting of the Louis Vuitton Marks at issue to Louis

  Vuitton’s control so they may no longer be used for illegal purposes.

                 h.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act and

  the Court’s inherent authority, authorizing Louis Vuitton to request any Internet search engines

  or service provider referring or linking users to any URL of the Subject Domain Names, which

  are provided with notice of the order, to permanently disable, de-index or delist all URLs of the

  Subject Domain Names and/or permanently disable the references or links to all URLs of the

  Subject Domain Names used by Defendants to promote, offer for sale and/or sell goods bearing




                                                    30
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 31 of 47




  counterfeits and/or infringements of the Louis Vuitton Marks, based upon Defendants’ unlawful

  activities being conducted via the Subject Domain Names as a whole and via any specific URLs

  identified by Louis Vuitton.

                  i.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act and

  the Court’s inherent authority, authorizing Louis Vuitton to request any service providers,

  including specifically CloudFlare, Inc., to permanently cease providing any services to the

  Defendant in connection with any and all domain names, including but not limited to the Subject

  Domain Names, and websites through which Defendants engage in the promotion, offering for

  sale and/or sale of goods using counterfeits of the Louis Vuitton Marks, including permanently

  deleting the Subject Domain Names from its DNS used for the DoH (1.1.1.1).

                  j.      Entry of an order pursuant to 15 U.S.C. § 1116 and the Court’s inherent

  authority, requiring each Defendant, its agent(s) or assign(s), to assign all rights, title, and

  interest, to its Subject Domain Name(s) to Louis Vuitton and, if within five (5) days of entry of

  such order any Defendant fails to make such an assignment, the Court order the act to be done by

  another person appointed by the Court at any non-complying Defendant’s expense, such as the

  Clerk of Court, pursuant to Federal Rule of Civil Procedure 70(a).

                  k.      Entry of an order pursuant to 15 U.S.C. § 1116 and the Court’s inherent

  authority, requiring each Defendant, its agent(s) or assign(s), to instruct all search engines to

  permanently delist or deindex the Subject Domain Name(s) and, if within five (5) days of entry

  of such order any Defendant fails to make such a written instruction, the Court order the act to be

  done by another person appointed by the Court at any non-complying Defendant’s expense, such

  as the Clerk of Court, pursuant to Federal Rule of Civil Procedure 70(a).




                                                    31
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 32 of 47




                  l.      Entry of an order pursuant to 15 U.S.C. § 1116 and the Court’s inherent

  authority, requiring each Defendant, its agent(s) or assign(s), to instruct the Registrar(s) for each

  Subject Domain Name(s) to permanently close the domain registration account(s) in which any

  Subject Domain Name(s) are located and, if within five (5) days of entry of such order any

  Defendant fails to make such a written instruction, the Court order the act to be done by another

  person appointed by the Court at any non-complying Defendant’s expense, such as the Clerk of

  Court, pursuant to Federal Rule of Civil Procedure 70(a).

                  m.      Entry of an order pursuant to 15 U.S.C. § 1116 and the Court’s inherent

  authority, requiring each Defendant, its agent(s) or assign(s), to instruct all of its service

  providers, including specifically CloudFlare, Inc., to permanently cease providing any services to

  the Defendant in connection with any and all domain names, including but not limited to the

  Subject Domain Names, and websites through which Defendants engage in the promotion,

  offering for sale and/or sale of goods using counterfeits of the Louis Vuitton Marks, including

  permanently deleting the Subject Domain Names from its DNS used for the DoH (1.1.1.1), and,

  if within five (5) days of entry of such order any Defendant fails to make such a written

  instruction, the Court order the act to be done by another person appointed by the Court at

  Defendant’s expense, such as the Clerk of Court, pursuant to Federal Rule of Civil Procedure

  70(a).

                  n.      Entry of an order requiring Defendants to account to and pay Louis

  Vuitton for all profits and damages resulting from Defendants’ trademark counterfeiting and

  infringing activities and that the award to Louis Vuitton be trebled, as provided for under 15

  U.S.C. §1117, or, at Louis Vuitton’s election with respect to Count I, that Louis Vuitton be

  awarded statutory damages from each Defendant in the amount of two million dollars




                                                    32
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 33 of 47




  ($2,000,000.00) per each counterfeit trademark used and product sold, as provided by 15 U.S.C.

  §1117(c)(2) of the Lanham Act.

                 o.     Entry of an order requiring Defendants 1-24 to account to and pay Louis

  Vuitton for all profits and damages resulting from those Defendants 1-24’s cybersquatting

  activities and that the award to Louis Vuitton be trebled, as provided for under 15 U.S.C. §1117,

  or, at Louis Vuitton’s election with respect to Count III, that Louis Vuitton be awarded statutory

  damages from Defendants 1-24 in the amount of one hundred thousand dollars ($100,000.00) per

  cybersquatted domain name used as provided by 15 U.S.C. §1117(d) of the Lanham Act.

                 p.     Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Louis

  Vuitton’s costs and reasonable attorneys’ fees and investigative fees associated with bringing this

  action.

                 q.     Entry of an award of pre-judgment interest on the judgment amount.

                 r.     Entry of an order for any further relief as the Court may deem just and

  proper.

  DATED: December 19, 2020.                  Respectfully submitted,

                                             STEPHEN M. GAFFIGAN, P.A.


                                             By: Stephen M. Gaffigan/____________
                                             Stephen M. Gaffigan (Fla. Bar No. 025844)
                                             Virgilio Gigante (Fla. Bar No. 082635)
                                             T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                             401 East Las Olas Blvd., Suite 130-453
                                             Ft. Lauderdale, Florida 33301
                                             Telephone: (954) 767-4819
                                             E-mail: Stephen@smgpa.net
                                             E-mail: Leo@smgpa.net
                                             E-mail: Raquel@smgpa.net
                                             Attorneys for Plaintiff Louis Vuitton Malletier




                                                  33
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 34 of 47




                              SCHEDULE A
             DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

                 Defendant
                                 Defendant / Subject Domain Dame
                  Number
                     1        99usd-louisvuitton.top
                     1        luxeii.com
                     1        2020bags.club
                     1        2020bags.shop
                     1        99starbag.club
                     1        aaabag.club
                     1        abayashop.cloud
                     1        aeteluxury.shop
                     1        all-handbags.club
                     1        allzshop.site
                     1        american-girl.store
                     1        anlv.shop
                     1        artsybag.club
                     1        asmm.store
                     1        authentic-lv.pw
                     1        azbagshop.xyz
                     1        bagbagone.xyz
                     1        bagborroworsteal.xyz
                     1        bagfactory.site
                     1        bagjpshop.online
                     1        bagluxuryshop.xyz
                     1        bagonlines.store
                     1        bagpaypal.xyz
                     1        bagsale.cloud
                     1        bagsale.store
                     1        bags-box.club
                     1        bags-box.top
                     1        bagsbutik.club
                     1        bagsheaven.top
                     1        bag-shop.icu
                     1        bag-shop.top
                     1        bag-shop.xyz
                     1        bagsmall.site
                     1        bagsonlineshop.xyz
                     1        bagsonlineshops.xyz
                     1        bagsshop.site


                                         34
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 35 of 47




                     1        bag-store.top
                     1        bally.cloud
                     1        bbce.store
                     1        bbej.xyz
                     1        bccx.store
                     1        beautyandluxuryshop.club
                     1        belk.top
                     1        bestfaketrade.store
                     1        bestluxurypurse.club
                     1        bestsshop.online
                     1        bevel.cloud
                     1        biffi.store
                     1        binlve.xyz
                     1        bonia.club
                     1        boso.store
                     1        brora.xyz
                     1        buy1818.club
                     1        buybag.club
                     1        buybagssale.shop
                     1        buyinashop.xyz
                     1        buyluxurykeywest.top
                     1        buy-lv.icu
                     1        buylv-in-usa.site
                     1        buymyluxuryhome.cloud
                     1        capucines.xyz
                     1        ccda.store
                     1        chainbags.store
                     1        cheapbags.store
                     1        cheapbagshop.icu
                     1        cheaplouisvuittonhandbag.icu
                     1        cheaplouisvuittonhandbag.xyz
                     1        chepeshop.cloud
                     1        chiclvbags.cloud
                     1        christmasbag.xyz
                     1        christmasgift.cloud
                     1        christmasgift.tech
                     1        christmasgiftshop.xyz
                     1        christmashandbag.cloud
                     1        christmaspurses.club
                     1        christmassale.top



                                        35
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 36 of 47




                     1        ckitty.club
                     1        coolebag.club
                     1        copy-bag.shop
                     1        ddaz.xyz
                     1        ddgq.xyz
                     1        dealv.site
                     1        deds.online
                     1        dents.top
                     1        designerforusa.site
                     1        discount-bag.store
                     1        discountbags.site
                     1        djjb.xyz
                     1        dkny.club
                     1        dlve.xyz
                     1        dssv.top
                     1        e8bags.site
                     1        echt.store
                     1        edilv.cloud
                     1        efft.xyz
                     1        elleshop.icu
                     1        ellv.shop
                     1        eluxury.top
                     1        elvink.club
                     1        essy.xyz
                     1        fabag.shop
                     1        fakebagsshome.top
                     1        flos.online
                     1        flvs.top
                     1        foreo.site
                     1        funx.store
                     1        fwwb.xyz
                     1        gluxury.shop
                     1        gobags.shop
                     1        goodbags.xyz
                     1        googeshop.online
                     1        goop.cloud
                     1        handbagclinic.xyz
                     1        holboxluxuryhomes.club
                     1        homegateluxuryestates.online
                     1        hometoluxury.xyz



                                         36
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 37 of 47




                     1        hothandbag.store
                     1        iccd.xyz
                     1        iigs.xyz
                     1        iiis.store
                     1        instyle.icu
                     1        iwoot.store
                     1        jacobsluxurymarketing.xyz
                     1        jbbc.xyz
                     1        jees.icu
                     1        joie.cloud
                     1        julep.site
                     1        jureluxuryhandbags.online
                     1        kebe.icu
                     1        kelvb.shop
                     1        kimono.icu
                     1        klvm.store
                     1        klvos.club
                     1        koral.club
                     1        kusmi.shop
                     1        kxlv.shop
                     1        leatherbags.top
                     1        lenox.store
                     1        lifeluxurystore.top
                     1        lilve.club
                     1        linhlinhshopluxury.cloud
                     1        lkly.xyz
                     1        ln-cc.xyz
                     1        lorac.top
                     1        louis2shop.icu
                     1        louis2shop.xyz
                     1        louisbag.store
                     1        louis-bag-cheap.icu
                     1        louislife.shop
                     1        louisv-handbag.store
                     1        louis-vuiton-bags.club
                     1        louis-vuitton.xyz
                     1        louis-vuitton-50-off.club
                     1        louisvuitton-99usd.store
                     1        louisvuittonbag.xyz
                     1        louisvuittonbagoutlet.icu



                                        37
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 38 of 47




                     1        louisvuittonbaratas.xyz
                     1        louis-vuitton-coupon.xyz
                     1        louis-vuittonfactory.xyz
                     1        louisvuittonhotsale.shop
                     1        louisvuittonoutlet.online
                     1        louisvuittonoutletcheaps.xyz
                     1        louisvuittonoutletstoresale.club
                     1        louis-vuitton-price.top
                     1        louisvuittonsale.xyz
                     1        louisvuittonsalestore.xyz
                     1        louisvuittonsborseprezzi.club
                     1        louisvuittonshop.top
                     1        louisvuittons-speedy.top
                     1        louisvuittonssuisse.online
                     1        louisvuittonstore.icu
                     1        louis-vuitton-store.icu
                     1        louisvuittonszuirich.top
                     1        louisvuittontrade.online
                     1        louis-vuitton-women.shop
                     1        lovebag777.online
                     1        love-louisvuitton.top
                     1        loveluxeall.xyz
                     1        lovethatluxurybag.online
                     1        lovethatluxurybag.top
                     1        luxedh.xyz
                     1        luxurybag.cloud
                     1        luxurybag.club
                     1        luxurybag.tech
                     1        luxurybagjewelry.top
                     1        luxurybagoutlets.xyz
                     1        luxurybagshop.xyz
                     1        luxurybagus.top
                     1        luxurybrandshop.xyz
                     1        luxurycarssales.shop
                     1        luxuryfragranceshop.club
                     1        luxuryfragranceshop.xyz
                     1        luxurygaragesale.xyz
                     1        luxurygift.top
                     1        luxuryhandbagsonlines.store
                     1        luxury-home.xyz



                                          38
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 39 of 47




                     1        luxuryinteriorsales.online
                     1        luxurykitchensales.site
                     1        luxurymallorcahomes.xyz
                     1        luxuryoutletonline.shop
                     1        luxurysalehub.xyz
                     1        luxuryshophk.top
                     1        luxury-shops.online
                     1        luxury-shops.xyz
                     1        luxuryshopusa.icu
                     1        luxurystore.icu
                     1        luxury-style.club
                     1        luxury-style.top
                     1        luxurytechsales.shop
                     1        luxurytopsales.online
                     1        luxuryvalley.site
                     1        luxuryvanforsale.store
                     1        luxurywatchesshop.xyz
                     1        luzzoluxurystore.top
                     1        lv2020.shop
                     1        lv2021.store
                     1        lvad.xyz
                     1        lvanlv.store
                     1        lvbag.shop
                     1        lvbags.club
                     1        lv-bags-buy-online.icu
                     1        lvbags-store.online
                     1        lvbagstore.xyz
                     1        lv-bags-us.shop
                     1        lvcheaptrend.site
                     1        lvchic.online
                     1        lvcopybag.xyz
                     1        lvcoupon.store
                     1        lvdiscount.site
                     1        lvemo.top
                     1        lvflower.site
                     1        lv-for-cheap.site
                     1        lvhandbag.store
                     1        lvhot.xyz
                     1        lvhouse.site
                     1        lvlowprice.store



                                         39
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 40 of 47




                     1        lvlv.store
                     1        lvlvbags.icu
                     1        lvmall.icu
                     1        lvmarket.xyz
                     1        lvmk.store
                     1        lvoff.xyz
                     1        lv-outlet-mall.site
                     1        lvoutletonline.store
                     1        lvoutletonline.xyz
                     1        lvpurses.xyz
                     1        lv-rep.online
                     1        lvsale.xyz
                     1        lvsbagstore.top
                     1        lvsbagstore.xyz
                     1        lvshop.online
                     1        lvshoping.xyz
                     1        lvstreetmuse.xyz
                     1        lvtrendmuse.site
                     1        lvus.club
                     1        lv-wholesale.xyz
                     1        malvp.store
                     1        maxpurse.club
                     1        mirta.club
                     1        mlvzv.store
                     1        momgift.shop
                     1        mppl.xyz
                     1        muivip.xyz
                     1        mybag.site
                     1        mydemshop.xyz
                     1        myluxuryhomechicago.cloud
                     1        myluxurylife.top
                     1        myokoluxuryhomes.cloud
                     1        myoutletluxury.store
                     1        nars.tech
                     1        nlvv.xyz
                     1        nrns.site
                     1        ntlv.shop
                     1        obor.xyz
                     1        okanaganluxuryhomes.xyz
                     1        okshop.site



                                        40
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 41 of 47




                     1        olvy.shop
                     1        ome-live.site
                     1        onlyluxuryhomes.shop
                     1        onzie.club
                     1        order-lv-online.shop
                     1        originalhandbagsale.cloud
                     1        originalhandbagsale.icu
                     1        originallvbagsale.xyz
                     1        orly.cloud
                     1        orovistaluxuryhomes.site
                     1        perbag.site
                     1        plvin.online
                     1        purseblog.club
                     1        pursemall.icu
                     1        pursessell.club
                     1        pursessell.store
                     1        purseworthy.icu
                     1        qggx.site
                     1        qnolv.store
                     1        queenluxurybrand.top
                     1        raffaello-network.icu
                     1        raffaello-network.xyz
                     1        realbagwholesale.site
                     1        realluxurysale.online
                     1        reallv.store
                     1        rebelle.store
                     1        replicabags.online
                     1        rezolv.top
                     1        rlvv.store
                     1        romwe.xyz
                     1        rvlvz.club
                     1        rwru.xyz
                     1        saclouisvuitton.xyz
                     1        sacslouis-vuittons.top
                     1        salebags.top
                     1        sallve.site
                     1        sazac.shop
                     1        securityluxuryshopper.xyz
                     1        seoo.store
                     1        shme.store



                                         41
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 42 of 47




                     1        shoper.icu
                     1        shopluxury.online
                     1        shopluxurywatches.site
                     1        shoplvroom.site
                     1        shopmall.club
                     1        shoppingtopbrands.club
                     1        shopsaver.online
                     1        shopzilla.top
                     1        shoulderbags.site
                     1        sk-ii.tech
                     1        smluxurybags.shop
                     1        smluxurybags.site
                     1        spanx.top
                     1        speedy30.top
                     1        sssq.club
                     1        stio.club
                     1        stylebagssell.online
                     1        sundayriverluxuryhome.cloud
                     1        taap.xyz
                     1        tamallshop.site
                     1        tello.cloud
                     1        theladybag.xyz
                     1        theluxurycloset.club
                     1        theluxurystore.top
                     1        theoutnet.online
                     1        timex.cloud
                     1        tmallluxury.online
                     1        toluxuryhomes.top
                     1        topbags.store
                     1        topbagsfr.site
                     1        topluxury.online
                     1        toplvbags.club
                     1        tosvip.site
                     1        ttdm.xyz
                     1        tutebag2020.site
                     1        tutebag2020.top
                     1        tvtlv.club
                     1        uaaw.top
                     1        unlvu.xyz
                     1        used-louisvuitton.icu



                                        42
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 43 of 47




                     1        uslouisvuittonoutlet.icu
                     1        uuin.store
                     1        vblv.top
                     1        vichy.cloud
                     1        ville-lemuy.club
                     1        vipluxury.online
                     1        viyet.xyz
                     1        vlaishop.xyz
                     1        vlvik.site
                     1        voguebag.club
                     1        vonbags.store
                     1        vuittongaia.site
                     1        vvlv.site
                     1        weedlyshop.top
                     1        welvet.store
                     1        wholesale-lv-purse.icu
                     1        wlvvb.club
                     1        womanbagshop.online
                     1        womanbagshop.top
                     1        womenbags.club
                     1        womenbags.site
                     1        woohandbag.store
                     1        wuwo.site
                     1        wwjd.xyz
                     1        xaxl.club
                     1        xkkt.club
                     1        xmasgift.cloud
                     1        xmasgift.top
                     1        xslva.store
                     1        xxgc.site
                     1        yoox.tech
                     1        yourgshop.tech
                     1        yslvp.store
                     1        yygg.shop
                     1        zalexshop.xyz
                     1        zavvi.club
                     1        zinvo.top
                     1        zippy-wallet.xyz
                     2        aaalouisvuittonsale.com
                     2        bestreplicabags.com



                                         43
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 44 of 47




                      2       buybesthandbags.eu
                      2       louisvuittonreplicabags.eu
                      2       lvreplicabags.com
                      3       buylouisvuittonreplicabags.com
                      4       bag-lv.shop
                      4       idlv.shop
                      4       idnlv.com
                      4       ivmart.shop
                      4       louisvuitton-yd.shop
                      4       lvid.shop
                      4       su-my.com
                      5       buylouisvuittonbag.com
                      6       fakelvsale.com
                      7       kakakunlv.com
                      8       louisvuittonbags.shop
                      9       louisvuitton-jp.shop
                     10       louisvuittonline.com
                     11       louisvuittonoutletuk.ru
                     12       louisvuittonpursesale.com
                     13       louisvuittonpurseshop.com
                     14       louisvuittonsdeutschland.eu
                     15       louisvuittonvietnam.com
                     16       louisvuitton-vip.shop
                     17       lv75.com
                     18       lvbagsale.com
                     19       lvbagsale.ru
                     20       lvhut.com
                     21       lvlvbag.com
                     22       lvoutletshop.com
                     23       replicalvshopping.com
                     24       yourlvbag.com
                     25       accessoriesee.com
                     26       akiyama-yukina.com
                     27       atimitationbags.com
                     28       bag57.org
                     28       jpbrandshop.com
                     29       bags7.ru
                     29       fancybags.ru
                     30       bagsejp.com
                     31       bagsonlineshopping.com



                                         44
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 45 of 47




                     32       bagsvista.io
                     33       bagvisale.com
                     34       balmain-shop.com
                     35       bbuniq.com
                     35       bbunique3.net
                     36       bbuyjp.com
                     37       bdfashionshop.fr
                     38       bestfakehost.com
                     39       boutiquevips.com
                     40       brandavenue.com.ua
                     41       brand-copyshop.com
                     42       brandheaven.store
                     43       brandkopis.com
                     44       brandsale-store.com
                     45       bkujp.com
                     45       cabvjp.com
                     45       ikujp.com
                     45       jpood.com
                     45       kbtjp.com
                     45       umojp.com
                     45       zssjp.com
                     46       copygoods.com
                     47       copymm234.com
                     48       courtesycouture.co.uk
                     49       cwen23.com
                     50       designers-outlets.com
                     51       didiershop.com
                     52       dzzqfs.com
                     53       ecbol.cn
                     54       eedc88.com
                     55       enzhe88.com
                     56       fashionbagsriana.net
                     57       fauxhandbagsshop.com
                     58       frank-weisser.de
                     58       luxurybagaaa.com
                     58       luxurybagaaaa.com
                     59       gaaee333.com
                     60       gebag.ru
                     61       goingkick.top
                     62       goreplica.biz



                                        45
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 46 of 47




                     63       grandeurlux.com
                     64       guccilover.com
                     65       happybuybag.com
                     66       hitshop.net
                     67       hitshop.org
                     68       hivipshop.com
                     69       hkhusuabi.com
                     70       hkzom3.com
                     71       hkzom6.com
                     72       hongvely.com
                     73       importclothes.com.br
                     74       ireplicabags.ru
                     75       jipyo.co.kr
                     76       jppshopping.com
                     77       kkmall.ru
                     78       koogift.cn
                     79       lbshop24.de
                     80       likeaaa22.com
                     81       loudisales.com
                     82       louisvuittones.com
                     83       louisvuitton-store.com
                     84       lungmasks.com
                     85       lussoeborsech.com
                     86       luxechanel.com
                     87       luxehandbaga.com
                     88       luxemoda.kz
                     89       luxtime.su
                     90       luxtut.ru
                     91       luxurybelta.com
                     92       luxurybundle.com
                     93       luxurydeals.ru
                     94       luxuryfakesshop.com
                     95       luxuryreplicatastic.com
                     96       luxuryzm.org
                     97       minebags.co
                     98       mirvba.ru
                     99       misonam4.com
                    100       modapoco.cn
                    101       modavalley.ru
                    101       modecina.cn



                                         46
Case 0:20-cv-62619-RKA Document 1 Entered on FLSD Docket 12/19/2020 Page 47 of 47




                    102       modishbags.ru
                    102       modishbags.su
                    103       modeluxueus.nl
                    104       mspishops.com
                    105       nabc222.com
                    106       onlyreplicabags.com
                    107       pickyourhandbags.com
                    108       pleasantunboxing.cn
                    109       pursesfakestore.com
                    110       replica-bag.com
                    111       replicagod.com
                    112       replicahandbagsstore.com
                    113       replicamagic.vip
                    114       replica-omega.top
                    115       Replica-rolex.top
                    116       replicasforsale.com
                    117       replicasonlineshop.com
                    118       replicawholesaleonline.com
                    119       rpholic10.com
                    119       rpholic11.com
                    119       rpholic7.com
                    120       shoeaddict.ru
                    121       shoppingmallshoes.com
                    122       shoulderbags.ru
                    123       stylebag.info
                    124       summercafeshow.com
                    125       supplier4brand.ru
                    126       topfashionsaler.com
                    127       twobags.ru
                    128       usen888.com
                    129       vancobag.ru
                    129       vancofashion.org
                    130       weetbag2.com
                    130       wtbag2.com
                    131       vsnc234.com
                    132       xn--9t4bq2cjlra.com
                    133       yeezybag.ru
                    134       yupoo.com.ru
                    135       zapas.online




                                        47
